Appeal by the defendant from a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered March 13, 1985, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The undisputed facts set forth in the sworn affidavits submitted to Criminal Term in connection with the defendant’s motion to dismiss the indictment constituted a sufficient basis upon which the court could decide that motion without a hearing (see, People v Gruden, 42 NY2d 214; People v Schlessel, 104 AD2d 501). Since the record establishes that the 2 Vi-year delay between the date of the robbery in question and the defendant’s arrest for his alleged participation in the robbery was justified under the circumstances and was not an attempt to gain any tactical advantage over him, there was no basis to grant the defendant’s motion on due process grounds (see, People v Singer, 44 NY2d 241; People v Thompson, 114 *638AD2d 1050; People v Hoff, 110 AD2d 782). Lazer, J. P., Mangano, Lawrence and Keeper, JJ., concur.